Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
Regarding Claim 6, where it recites in part “…wherein at least one load sensor for detects a load…”, the word “for” should be removed.
Regarding Claim 11, where it recites in part “…wherein at least two of the actuators of the adjusting device based on detected positions of the actuators…”, appears to be missing a verb, as there is no action or structure that is defined by the “based on” phrasing. Examiner notes that this is being interpreted as “…wherein at least two of the actuators of the adjusting device are controlled based on detected positions of the actuators…” as this language matches the similarly written limitation of Claim 9 and appears to be what applicant intended in light of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 recites in part, “…wherein the adjusting devices comprises at least three actuators for rotating the coupling ring….wherein at least one of these actuators has a disconnection coupling.”  Claim 2 depends upon Claim 1 which already requires “a disconnection coupling” associated within “at least one of” “at least two actuators.”  It is unclear if Claim 2 is reciting at least five actuators with two disconnection couplings, or if the at least two actuators of claim 1 is being narrowed in scope to be limited to at least three actuators. Therefore, Claim 3 is indefinite in scope. (Examiner’s note: Examiner is interpreting Claim 2 to be directed to three actuators with one of these three actuators having a disconnection coupling).
Similarly, for Claim 3, it is unclear if Claim 3 recites at least nine actuators with three disconnection couplings, or if the presumed at least three actuators of Claim 2 is being narrowed in scope to be limited to at least four actuators. Therefore, Claim 3 is indefinite in scope. (Examiner’s note: Examiner is interpreting claim 3 to be directed to four or more actuators with one of these four or more actuators having a disconnection coupling).
Claim 4 recites in part, “wherein the coupling ring is centered, spoke-centered in a housing of the turbomachine, and/or by the at least three actuators”. It is unclear if the ring is centered by the housing or the actuators, or if the actuators center the ring in the housing, or if the ring can be centered or spoke-centered rather than the spoke-centered just being a modifier. Therefore, Claim 4 is indefinite in scope. (Examiner’s note: Examiner is interpreting the limitation as the ring can be spoke-centered in a 
Claim 4 additionally requires “the at least three actuators” but claim 1 is broader and recites “at least two actuators.”  Claim 4 is being interpreted as depending from claim 2 which appears to recite three actuators.  
Claim 5 recites in part, “…at least one disconnection coupling of an actuator.”  Claim 1 however, appears to be limited to a single disconnection coupling.  It is unclear if Claim 5 implies more than one disconnection coupling. Therefore, Claim 5 is indefinite in scope. (Examiner’s note: Examiner is interpreting “at least one disconnection coupling” of claim 5 to be the “a disconnection coupling” of claim 1).  
Claim 7 recites in part, “…wherein the adjusting device is configured and arranged to adjust a plurality of guide vanes in a guide vane cascade for a turbomachine”. Claim 7 is reciting a functional limitation only, and it is unclear what structure in Claim 7 further defines the structure of Claim 1, upon which Claim 7 depends. Therefore, Claim 7 is indefinite in scope.
Claim 9, recites in part, “…that at least one disconnection coupling of one actuator.”  However, Claim 1 appears to be limited to a single disconnection coupling.  It is unclear if Claim 9 implies more than one disconnection coupling for an actuator. Therefore, Claim 9 is indefinite in scope. (Examiner’s note: Examiner is interpreting “that at least one disconnection coupling” of claim 9 to be the “a disconnection coupling” of claim 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 9777641) in view of Flatt (US 8336818).
Regarding Claim 1, Kay et al. teaches an adjusting device for adjusting guide vanes of a guide vane cascade of a turbomachine, wherein the adjusting device comprises a coupling ring for coupling the guide vanes and at least two actuators for rotating the coupling ring, said actuators being connected to the coupling ring (Col. 4, lines 50-55; Col. 5, lines 40-48; Fig. 2 #72 – unison ring as coupling ring, #26 – IGVs as guide vanes, #38 – actuator is on coupling ring).
However, Kay et al. fails to teach wherein at least one of these actuators has a disconnection coupling.
Flatt teaches an adjusting device with a plurality of actuators that rotate the device, where the actuator has a disconnection coupling in order to prevent jamming by 
Regarding Claim 2, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. as modified by Flatt further teaches wherein the adjusting device comprises at least three actuators for rotating the coupling ring, the actuators being connected to the coupling ring, wherein at least one of these actuators has a disconnection coupling (Kay et al. Col. 5, lines 40-48).
Regarding Claim 3, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. as modified by Flatt further teaches wherein the adjusting device comprises four or more actuators for rotating the coupling ring, the actuators being connected to the coupling ring, wherein at least one of these actuators has a disconnection coupling (Kay et al. Col. 5, lines 40-48).
Regarding Claim 4, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. further teaches wherein the coupling ring is centered, spoke-centered, in a housing of the turbomachine, and/or by the at least three actuators (Col. 5, lines 58-61; Figs. 2,3).
Regarding Claim 5, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. as modified by Flatt further teaches wherein at least one disconnection coupling of an actuator can be opened and/or can be closed actively by electricity, hydraulics or pneumatics and/or being configured load-free and/or under load (Flatt Col. 10, lines 40-45; Col. 12, lines 21-25; disconnection coupling can be open/closed with electricity via a signal sent to an electric motor, when it is under a load).
Regarding Claim 6, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. as modified by Flatt further teaches wherein at least one load sensor detects a load in one of the actuators or in a coupling between one of the actuators and the coupling ring (Flatt Col. 12, lines 8-11 – a load sensor is provided with the actuator).
Regarding Claim 7, Kay et al. as modified by Flatt teaches all the limitations of Claim 1 above. Kay et al. further teaches wherein the adjusting device is configured and arranged to adjust a plurality of guide vanes in a guide vane cascade for a turbomachine (Col. 3, lines 22-25; Figs. 1,2).
Regarding Claim 8, Kay et al. as modified by Flatt teaches all the limitations of Claim 7 above. Kay et al. further teaches wherein at least one guide vane cascade is provided in the turbomachine (Figs. 1,2).
Regarding Claim 9, Kay et al. as modified by Flatt teaches all the limitations of Claim 7 above. Kay et al. as modified by Flatt further teaches wherein at least two of the actuators of the adjusting device are controlled based on detected positions of the actuators and/or loads in the actuators and/or in the couplings between the actuators and the coupling ring, and/or in that at least one disconnection coupling of one actuator will be opened if a predefined state of this actuator is detected or prognosticated (Flatt Col. 12, lines 21-46; actuators are controlled by load and speed (position) comparisons, which allows for activation of the disconnection coupling if a predefined state (failure) is detected).
Examiners note: apparatus claims cover what a device is, not what a device does. Since Kay et al. as modified by Flatt teaches all the structural limitations of Claim 9, the actuators taught by Kay et al. as modified by Flatt have the capability of being controlled based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (See MPEP 2114 II.).
Regarding Claim 10, Kay et al. as modified by Flatt teaches all the limitations of Claim 9 above. Kay et al. as modified by Flatt further teaches wherein a predefined state of this actuator is detected, if a detected position and/or change in position of this actuator and/or a detected load and/or change in load in this actuator and/or the coupling between this actuator and the coupling ring lies outside a predefined tolerance range (Flatt Col. 12, lines 8-20).
Regarding Claim 11, Kay et al. as modified by Flatt teaches all the limitations of Claim 7 above. Kay et al. as modified by Flatt further teaches wherein at least two of the actuators of the adjusting device [are controlled] based on detected positions of the actuators and/or loads in the couplings between the actuators and the coupling ring, and/or for opening at least one disconnection coupling of an actuator, if a predefined state of this actuator is detected or prognosticated (Flatt Col. 12, lines 21-46; actuators are controlled by load and speed (position) comparisons, 
Examiners note: apparatus claims cover what a device is, not what a device does. Since Kay et al. as modified by Flatt teaches all the structural limitations of Claim 9, the actuators taught by Kay et al. as modified by Flatt have the capability of being controlled based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (See MPEP 2114 II.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blanding et al. (20060113933) and Dawson (4695220) each teaches actuators coupled to adjusting devices with a disconnection coupling.
Chapman et al. (20180156226), Halcoussis (20180017081), Norris et al. (20090297334), Soehner (9797265), and Rusovici (9394804) each teaches an adjusting device for a guide vane cascade of a turbomachine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745